DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-15 are pending in the application.
Claims 1-3 and 9-11 are rejected herein.
This communication is the second office action on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by US 9,757,164 to Hess et al.
Regarding claim 1, Hess et al discloses a mount base capable of being detachably set in a hole of a plate comprising:



a first clamping unit (44, 52, figs 1, 3, for example) including a knob rod (32, 36, 132, 136, ) and at least one wing plate 16,18/116,118 or 216/218, 316/318), wherein the knob rod passes through the hollow column, and the at least one wing plate is disposed on an end plate of the knob rod; and

a second clamping unit  (22, 122, 222, 322, 422(figs 1-19, for example) being set on the hollow column and moving back and forth on the hollow column along the first axis for being close to or away from the at least one wing plate; wherein when the mount base passes through the hole of the plate and is at a supportable state, the at least one wing plate  is at an expanded state, and the plate is clamped by the at least one wing plate and the second clamping unit.

Regarding claim 2, Hess et al. discloses the mount base as claimed in claim 1, the first clamping unit further comprising a first knob (44/52)being disposed on the guide rod and actuated together with the knob rod, wherein the knob rod is actuated to rotate together with the first knob and the at least one wing plate is transferred between- a retracted state and the expanded state by adjusting the first knob.

Regarding claim 3, Hess et al. discloses the mount base as claimed in claim 2, the at least one wing plate comprising a free end, wherein when the at least one wing 

Regarding claim 9, Hess et al. discloses the mount base as claimed in claim 1, the second clamping unit further comprising a second knob (260)(figs 11-13, for example) and a clamp block (24, 124, , 224, 324, , 424, for example) wherein the second knob comprises an internal threaded surface, the hollow column of the guide rod comprises an external threaded surface, and wherein the second clamping unit is screwed to the external threaded surface via the second knob, and the clamp block is disposed on the second knob, and wherein the clamp block and the second knob are actuated simultaneously to move back and forth on the cylinder along the first axis by adjusting the second knob.

Regarding claim 10, Hess et al. discloses the mount base as claimed in claim 9, the clamp block comprising a notch (figs 2, 7, 9, for example) and wherein when the at least one wing plate is at the expanded state, an orthographic projection of the notch and an orthographic projection of the at least one wing plate do not overlap on the plate.

Regarding claim 11, Hess et al. discloses the mount base as claimed in claim 10, wherein when the second knob rotates with respect to the guide rod about the first axis, the second knob rotates with respect to the clamp block.

Allowable Subject Matter
Claims 4-8 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN LE/Primary Examiner, Art Unit 3632